Motion dismissed, with $10 costs. An appeal lies as a matter of right from that portion of the order which unanimously affirms the dismissal of appellant’s first cross claim, based on its alleged mechanic’s lien. By reason of the modification as to the fourth cross claim, an appeal lies as of right from any *631portion of the order by which appellant is aggrieved and which is final for purposes of appeal. Since a part of this order is final, viz., the affirmance of the dismissal of the first cross claim, this part may be appealed as of right. As to the three remaining cross claims, no appeal may be taken since the granting of a stay pending the outcome of other related litigation results in a nonfinal determination within the meaning of the State Constitution and the Civil Practice Law and Rules. (See Cohen and Karger, Powers of the New York Court of Appeals, § 50, pp. 220-225; § 21; Palmer v. New York Herald Co., 254 N. Y. 563 [1930]; McKenzie v. Irving Trust Co., 291 N. Y. 722 [1943]; Avery v. Avery, 263 N. Y. 667 [1934].)